DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tara Marcus on 4/05/2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
A surgical device, comprising: 
a cannula; 
a suture-implant construct comprising a single suture and at least two implants arranged along the single suture, wherein a first implant is in a deploy position and a second implant is in a standby position proximal to the first implant, each of the first and second implants being a tubular sleeve formed of flexible material, each sleeve having an inner bore, and the single suture being threaded through the inner bore of the sleeve of at least the first implant
moveable in a proximal direction to move the second implant from the standby position to the deploy position, and the pusher having a distal most end that is proximal to the first implant both prior to and after deployment of the first implant.

Claim 8, line 4: “a proximal direction” has been amended to read --the proximal direction--.

Claim 20, line 10: “a proximal direction after moving” has been amended to read  --proximal direction when moving--.

Claim 30, line 9: --moveable in a proximal direction to-- has been added prior to “move the second implant”.

Allowable Subject Matter
Claims 1-11, 13 and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Stone et al. (US 2013/0035698 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 1, which recites, inter alia “a pusher moveable within the cannula in a distal direction to deploy the first implant and moveable in a proximal direction to move the second implant from the standby position to the deploy position, and the pusher having a distal most end that is proximal to the 
Stone teaches a surgical device similar to that of claims 1, 20 and 30 with a pusher (carrying wire 220) that is moveable within a cannula (outer cannula 86 or insertion member 222) in both a distal direction and a proximal direction ([0068]-[0069]), but the distal most end (distal end 236) of the pusher is distal to the first implant (50a) prior to deployment of the first implant as shown in Figure 11A. It would not have been obvious to one of ordinary skill in the art to modify the distal most end of the pusher of Stone to be positioned proximal to the first implant prior to deployment of the first implant as doing so would reduce the stability and accuracy of the deployment of the implants as the pusher of Stone is inserted through an internal bore of the implants rather than proximal thereto. Further, while the pusher of Stone includes a barb (584) in direct contact with the first and second implants, Stone fails to disclose a plurality of 
Because none of the prior art documents teach the surgical device as claimed, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the technical solutions of claims 1, 20 and 30 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771